DETAILED ACTION
Summary
Claims 1-24 and 49 are pending in the application. Claims 6, 14-17 are rejected under 35 USC 112(b). Claims 21, 23, and 24 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 5, 7, and 13 objected to because of the following informalities:
Claim 1 recites “the region in which at least one portion of the blood vessel” in lines 15-16. It should recite “the region in which the at least one portion of the blood vessel”.
Claim 5 recites “the one or more vessel wall boundaries” in line 3. It should recite “one or more vessel wall boundaries of the vessel wall”.
Claim 7 recites “the cross-correlated sampled pulse-echo data” in lines 3 and 4-5. It should recite “the cross-correlated pulse-echo data”.
Claim 7 recites “within the vicinity of the cross-correlation peak” in line 6. It should recite “within a vicinity of the cross-correlation peak”.
Claim 13 recites “speckle tracking” in line 4. It should recite “the speckle tracking”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites "one or more speckle regions" in line 3. It is not clear if this is referring to the "one or more speckle regions" set forth in claim 1, or if this is setting forth new speckle regions. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 14 recites “average blood flow” in line 15. It is not clear if this is referring to the “average blood flow” in line 12, or if this is referring to a new average blood flow. Clarification is required. For the purposes of examination, the claim will be interpreted as reciting “the average blood flow”.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trahey et al. (Trahey, Gregg E., John W. Allison, and Olaf T. Von Ramm. "Angle independent ultrasonic detection of blood flow." IEEE Transactions on Biomedical Engineering 12 (1987): 965-967.).
Regarding Claim 21, Trahey teaches an imaging method comprising: 
providing ultrasound pulse-echo data of a region in which at least one portion of a blood vessel is located (Pg. 965, Col 2 “B-mode images”, one of ordinary skill would recognize blood flows through vessels, therefore the blood flow images contain at least one portion of a blood vessel); 
using speckle tracking of one or more speckle regions (Pg. 965, Introduction) of the region in which at least one portion of the blood vessel (Fig. 1) is located to track motion of at least blood flow through the at least one portion of the blood vessel (Pg. 965, Col 2, Method).
While Trahey teaches that wall filters (i.e. removing echo components due to reflection at the vessel wall) may be beneficial (Pg. 966, Col 1, ¶2), Trahey does not explicitly teach removing echo components in the pulse-echo data due to reflection at a vessel wall defining the at least one portion of the blood vessel when performing the speckle tracking of the pulse-echo data from the one or more speckle regions in the blood in the at least one portion of the blood vessel. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Trahey to include wall filters to remove echo components in the pulse echo data due to reflection the vessel wall while performing the speckle tracking, as suggested by Trahey, because echoes from surround tissue (e.g. the vessel wall) can overwhelm the speckle data, and employing a wall filter can increase the accuracy and reliability of the data, as recognized by Trahey (Pg. 966, Col 1).

Claim 23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trahey as applied to claim 21 above, and further in view of Hamilton et al. (U.S Patent 6,318,179 B1).
Regarding Claim 23, Trahey teaches the invention substantially as claimed. Trahey fails to explicitly teach wherein using the speckle tracking comprises using speckle tracking of the one or more speckle regions of the region in which the at least one portion of the blood vessel is located to track motion of both the vessel wall defining the at least one portion of the blood vessel and the blood flow through the at least one portion of the blood vessel.
Hamilton teaches a method for determining blood flow movement (Abstract). This system determines uses speckle tracking (Col 2, lines 32-37)(to track a portion of the vessel wall (Col 5, lines 10-20) and blood flow through the blood vessel (Col 6, lines 46-63).
It would have been obvious to one of ordinary skill in the art before at the time of invention to modify the system of Trahey to track the vessel wall and blood flow, as taught by Hamilton, as this does not require and temporal measurements, simplifying the calculation, as recognized by Hamilton (Col 1, lines 39-40).

Claim 24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trahey as applied to claim 21 above, and further in view of Ebbini (Ebbini, Emad S. "Phase-coupled two-dimensional speckle tracking algorithm." IEEE transactions on ultrasonics, ferroelectrics, and frequency control 53.5 (2006): 972-990).
Regarding Claim 24, the combination of references teaches the invention substantially as claimed. Trahey fails to explicitly teach wherein the method further comprises generating strain and shear strain image data for the region in which the at least one portion of the blood vessel is located using the speckle tracking, wherein the speckle tracking comprises using multi- dimensional correlation of sampled pulse-echo data of the one or more speckle regions undergoing deformation in the region in which the at least one portion of the blood vessel is located, wherein the multi-dimensional correlation comprises performing a cross-correlation on the sampled pulse-echo data and determining a cross-correlation peak for the sampled pulse-echo data based on phase and magnitude gradients of the cross- correlated sampled pulse-echo data.
Ebbini teaches generating strain and shear strain image data for the region in which the at least one portion of the vessel is located using the speckle tracking (Pg. 975, Col 1, ¶ 1), wherein the speckle tracking comprises using multi- dimensional correlation of sampled pulse-echo data of the one or more speckle regions undergoing deformation in the region in which the at least one portion of a blood vessel is located (Pg. 975, Col 1, ¶ 2, “2-D cross correlation”), wherein the multi-dimensional correlation comprises determining performing a cross-correlation of the sampled pulse-echo data (Pg. 975, Col 1, ¶2) and determining a cross-correlation peak for the sampled pulse-echo data based on phase and magnitude gradients of the cross-correlated sampled pulse-echo data (Pg. 975, Col 2, Section III) (the magnitude gradients are used to determine the cross correlation peak and zero phase contour is the phase).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of references to perform speckle tracking as taught by Ebbini, as this algorithm tracks full range of values covering the dynamic range without evidence of quantization, as recognized by Ebbini (Abstract).

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.
Applicant argues that Trahey does not suggest to one of ordinary skill to include wall filters. Applicant argues that the “wall filters” mentioned in Trahey are described in the context of conventional Doppler velocity determinations. Examiner disagrees. Trahey discusses including wall filters on Page 966, Col 1, ¶ 2 (“The speckle motion is even more stable for axial target translations. Since the target motion can be tracked in two dimensions within thee imaging plane, this method provides better definition of the velocity vector than Doppler methods. It is likely that a practical clinical implementation of this method will employ wall filters and motion encoding schemes similar to those used by Doppler systems.”). “This method” of Trahey is the speckle imaging method, and Trahey is explicitly discussing incorporating wall filters in with the speckle tracking method.
Applicant continues to argue that “Trahey provides no teaching as to how one of ordinary skill could implement the claimed features recited above”. The Examiner disagrees that a person of ordinary skill in the art would be unable to use the suggestion of Trahey to incorporate wall filters into the claimed invention to incorporate the wall filters of Trahey in the claimed invention.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). (MPEP 2141.03(I)). The Examiner respectfully submits that one of ordinary skill would have been capable of using the teaching of Trahey to incorporate a wall filter into the speckle tracking method.
Applicant argues that there is no proper motivation to add the wall filters to the speckle tracking method in Trahey. The Applicant argues that the motivation of “increasing the accuracy and reliability” of the data is a mere conclusory statement. The Examiner disagrees. Trahey explicitly teaches that “echoes from surround tissue can overwhelm the amplitudes”, and discusses how wall filters are generally used to eliminate that source of noise. Trahey then suggests incorporating the wall filters into the speckle tracking method, to achieve the same effect (i.e. reducing noise). One of ordinary skill would recognize that implementing such filters would reduce noise, thereby increasing accuracy, and how it is not a mere conclusory statement but directly related to the “wall filter”. Therefore, claim 21 remains rejected under 35 USC 103. For similar reasons, claims 23 and 24 also remain rejected. 

Allowable Subject Matter
Claims 1-5, 7-13, 18-20, and 49 allowed.
Claim 6, 14-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims are allowable for substantially the same reason as set forth on pages 10-12 of the Office Action mailed 1/25/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793